Citation Nr: 0639049	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-07 107	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This case was previously before the Board in August 2003, and 
was remanded for additional development and re-adjudication.  


FINDING OF FACT

The Service Department has certified repeatedly that the 
appellant did not have qualifying active military service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3. 156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  He claims to have World War II Philippine 
Commonwealth Army service sufficient to qualify him for VA 
benefits.  For entitlement to VA benefits, the law requires 
verification of service from the service department.  The 
appellant was notified of this requirement, and of the 
evidence required to substantiate his claim, in March 2004.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
which could substantiate the claim, which has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  Neither has he come forward with 
appropriate evidence, nor has he raised any reasonable 
possibility that such evidence exists.  In light of all these 
considerations, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (codified as amended at 38 C.F.R § 3.159(d)).  The 
RO took appropriate steps to attempt to verify the 
appellant's active service, and no other development is 
warranted because the law, and not the evidence, is 
dispositive in this case.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  Therefore, any deficiency in 
notice to the appellant as to the duty to assist, including 
the respective responsibilities of the parties for securing 
evidence, is harmless error.  See also Valiao v. Principi, 
17 Vet. App. 229 (2003).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).


B.  Applicable Law and Regulations

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the Military Order of the 
President dated July 26, 1941 (including organized guerrilla 
forces), shall not be deemed to have been active military, 
naval, or air service for the purpose of any law of the 
United States confirming rights, privileges or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except 
benefits under certain contracts of National Service Life 
Insurance; the Missing Persons' Act; and compensation for 
service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40 (2006).  With an exception not 
pertinent to this appeal, service in the Philippine Scouts 
(Regular Philippine Scouts) is included for VA disability 
pension, compensation, dependency and indemnity compensation, 
and burial allowance.  38 C.F.R. § 3.40(a) (2006).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 
3.40(d)(2) (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2006).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2006).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2006).

The Court has held that the findings by the service 
department verifying a person's qualifying service, or lack 
thereof, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Venturella v. Gober, 
10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 
(1993).

C.  Facts and Analysis

In April 1953 a VA Form 8-526 was received from the appellant 
seeking VA benefits.  He indicated that he was born July [redacted], 
1920, in Samal Bataan.  He also reported that he served with 
the K Company, 33rd Infantry Regiment, 31st Division, from 
December 1, 1941, to February 26, 1946, under the service 
number [redacted].  

A Request for Information, returned in December 1953, 
indicated that the appellant had no service as a member of 
the Philippine Commonwealth Army including as a recognized 
guerrilla in the service of the United States Armed Forces.  

In August 1999, the appellant filed a claim contending that 
he was disabled due to multiple disorders resulting from when 
he was a prisoner of war (POW).  Shortly thereafter, the RO 
denied the claim, on the basis that no new identifying 
information had been provided which would warrant submission 
of a request for reverification of military service.  

In support of his most recent claim in November 2001, the 
appellant submitted copies of certification from the General 
Headquarters for the Armed Forces of the Philippines, 
reflecting that he had USAFFE (United States Armed Forces, 
Far East) status.  He provided the same name as before, but 
several key pieces of information, including his unit 
assignment and service number, were different.  On this 
occasion he indicated service with the K Company, 31st 
Infantry, 1st Bn, under service number [redacted].  He also 
indicated that he was born in 1915, five years earlier than 
was previously reported in his initial claim.  

In May 2002, the RO sent another request for verification of 
the appellant's service to the National Personnel Records 
Center (NPRC).  The request included the alternative 
birthdate and service number for the appellant.  The request 
was returned with the notation that the evidence was 
insufficient to warrant a change in the prior certification.  
In January 2003,  the RO again denied the appellant's claim, 
predicated upon the fact that the veteran had no valid 
military service in the Armed Forces of the United States.  

In August 2003, the Board remanded this case for further 
certification by the United States Army Reserve Personnel 
Command (ARPERSCOM) to verify that the records searched were 
in fact for the appellant, and to note whether all unit names 
and alternate birthdates identified had been searched.  In an 
August 2005 Request for Information, it was noted that the 
appellant had furnished several birth dates, reported as July 
[redacted], 1914, July [redacted], 1920, July [redacted], 1922, and July [redacted], 1941.  
There was also certification that the veteran was USAFFE from 
August 8, 1941, to December 1, 1941, and from December 1, 
1941, to February 26, 1946, with K Company, 31st Infantry, 
1st Bn, and K Company, 33rd Infantry Regiment, 31st Division. 

Also submitted were joint affidavits from individuals 
purporting to be next door neighbors and close friends of the 
appellant and claiming personal knowledge of his date of 
birth as July [redacted], 1914.  However, the Office of the Civil 
Registrar in Orani, Bataan, in the Philippines, reported that 
the records of births filed during the period of July 1914 to 
December 1944 were all destroyed by fire, and a true copy of 
the appellant's birth certificate could not be issued.  
Certification from the Manila National Archives confirmed 
that the register of births for the year 1914 was not on file 
with the National Archives and therefore there was no 
available information about the appellant's birth alleged to 
have been on July [redacted], 1914, in Orani, Bataan.  

An August 2005 VA File Memo indicates the following 
information was sent to ARPERSCOM in an attempt to verify the 
appellant's claimed military service.  Specifically, the 
search included the birthdates of July [redacted], 1914, July [redacted], 
1920, and July [redacted], 1922.  A search was also made under 
service numbers [redacted] and [redacted].  The service department 
also used the appropriate reported parental and spouse 
identifiers and place of birth, etc. as cross-references.  
However, the Service Department again certified that the 
appellant had no valid military service in the Armed Forces 
of the United States.  There was no new evidence presented 
which was different from that provided, which would warrant a 
request for re-certification.

In January 2006, the NPRC reported that the appellant's name 
was not shown in the official records and archives on file 
which list the members of Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.  

The evidence reflects that after multiple reviews of the 
appellant's military status it was verified that he had no 
service in the Army of the United States, no recognized 
guerrilla service, and no service as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  As noted, the alternate birth 
dates, service numbers, and unit names were provided to 
ARPERSCOM, but all certifications were negative under all 
provided information.  

In addition, several documents were provided from the 
Philippine Army in an effort to establish entitlement to VA 
benefits.  However, the Philippine government has its own 
laws and regulations which permit recognition of military 
service, for purposes of that nation's benefits, which is not 
recognized by the U.S. Armed Forces.  The documents submitted 
by the appellant, copies of some of which he later 
resubmitted, fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service for VA benefits 
purposes, as they are not official documents of the 
appropriate U.S. service department.  Consequently, the Board 
finds that the evidence submitted in support of the claim may 
not be accepted as verification of service for VA purposes.  
To the contrary, VA is prohibited from finding verified 
service based upon such evidence.  See Duro, supra, 2 Vet. 
App. at 532.  

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that he did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  Inasmuch as the service department's 
verification of the appellant's service is binding on VA and 
there is no valid evidence of service under 38 C.F.R. § 
3.203, the Board must conclude that the appellant has not 
established that he is a veteran for purposes of entitlement 
to VA benefits.  See Venturella v. Gober, 10 Vet. App. 340 
(1997).  

Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


